Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record by Chen et al. does not provide motivation to pick and choose amongst several solvents and surfactants, the claimed oral composition that has a specific oil component (i.e., monooleoyl glycerol or an oleoyl glycerol complex), particularly the oleoyl glycerol complex composed of 30 to 65 wt. % of monooleoyl glycerol, 15 to 50 wt. % of dioleoyl glycerol, and 2 to 20 wt. % of trioleoyl glycerol contents. Chen et al. also do not provide specific motivation to pick and choose amongst several surfactants the specific combination of a surfactant i.e., polyoxyethylene (80) sorbitan monooleate) and polvoxyl glyceryl fatty acid ester as claimed.
The instant specification demonstrates clear solution of the instant composition with no precipitates showing complete dissolution of taxane at high concentration. Furthermore, the composition in soft capsules demonstrated excellent stability for 6 months owing to the claimed formulation through the combination of polyoxyl glyceryl fatty acid ester and the oleoyl glycerol complex, which were found as being quickly absorbed from the beginning and shows a remarkably increased in vivo absorption rate. The claimed invention is therefore novel and distinguished from the prior art of record.
Claims 1-3, 5, 8-12, 14-18 and 20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612